Citation Nr: 0708663	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicide 
agents and toxic chemicals.
 
2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as a result of exposure to 
herbicide agents and toxic chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1975 to June 
1978 in the United States Air Force.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

For the reasons addressed below, these matters are remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.
 

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the veteran's claims on appeal.
 
The veteran is claiming entitlement to service connection for 
diabetes mellitus, Type II and chronic lymphocytic leukemia 
(CLL) on the basis that they are due to exposure to herbicide 
agents and toxic chemicals, while serving as a material 
facilities specialist in service.  

By law, certain diseases such as Type II diabetes (also known 
as adult-onset diabetes) and CLL, will be presumed to be the 
result of exposure to herbicides such as Agent Orange.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  
To date, this presumption has applied only to veterans who 
served in the Republic of Vietnam during the Vietnam era.  
See also 38 C.F.R. § 3.307(a)(6) (2006).

Here, the evidence does not show, nor does the veteran 
contend, that he served in Vietnam.  Therefore, the statutory 
presumptions with respect to Agent Orange exposure and 
service connection for Type II diabetes mellitus and CLL 
based on such exposure do not apply to this case.  See 38 
C.F.R. §§ 3.307, 3.309.  
Nevertheless, VA also must ascertain whether there is any 
other basis to conclude the diabetes and CLL was incurred in 
service.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran states that he was a material facilities 
specialist in the U.S. Air Force assigned to hazardous 
materials storage in Sembach, Germany, where he was 
responsible for receiving, shipping, storing, loading, and 
disposal of chemicals and herbicides on a daily basis.  In 
this role, he was exposed to many hazardous chemicals and 
herbicide agents as they were stored in cans and drums which 
were old, damaged, leaking, and seeping.  In addition, the 
veteran states that one day after a combination of chemicals 
were mixed together for disposal, there was an explosion to 
which the veteran was exposed.  Service medical records show 
that in June 1976 the veteran was exposed to vapors of DS-2 
(decontamination solution #2), but he was wearing a gas mask 
at the time.  An internet article reviewed by the RO reflects 
that DS-2 was used by the United States Army as one of the 
methods of decontaminating chemical warfare agents.  The 
article also noted that DS-2 may cause corrosion and that 
when mixed with other chemicals spontaneously ignites upon 
contact.
 
Review of the claims file shows that the veteran had a 
military occupational specialty (MOS) of material facilities 
specialist as noted on his DD214.  His Airman separation 
record reflects that he was in Sembach, Germany with a duty 
title of  'receiving inchecker' in November 1975 and in 
February 1976, his duty title was 'storage and issue 
warehouseman'.  His Airman performance report for the period 
May 1975 to November 1976 reflects that his duties including 
storing supplies and equipment via proper methods and 
procedures, on and off base shipping, and pre-inventory 
validations.  During this time period, he was assigned to the 
601 Supply Squadron, Sembach AB, Germany (USAFE) with the 
Storage and Issue Section.  The claims file does not, 
however, contain any service personnel records or other 
service records needed to substantiate whether the veteran 
was exposed to herbicide agents and/or toxic chemicals as 
claimed in performing his regular duties in service.

Such claimed duties would indicate that the veteran may have 
been exposed to such hazardous materials on a regular basis.  
These duties would appear to be consistent with his claim 
regarding such exposure and with service medical records 
showing that he was exposed to vapors of DS-2.  Thus, a 
remand is warranted for the RO to obtain any outstanding 
personnel records from the National Personnel Records Center 
(NPRC); and to contact the Department of Defense and the Air 
Force to obtain any relevant information to assist in 
determining whether the veteran was likely exposed to 
herbicide agents and/or toxic chemicals, when he was 
performing duties associated with his MOS or his duty title 
with the 601 Supply Squadron, Storage and Issue Section in 
Stembach, Germany.  Since the veteran contends this location 
was a 'chemical depot', this contention should also be 
verified.

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Hence, as 
part of this remand, the RO should also take this opportunity 
to provide the veteran appropriate VCAA notification.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should ask the veteran to 
detail in a statement the names of 
chemicals he was exposed to in service 
and to describe both in-service and any 
post-service chemical exposure, to 
include while he was working on the 
railroad.  The RO should ask the veteran 
for corroborating statements from 
alternative sources (including fellow 
servicemen or relatives).

3.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
service department (Air Force) to obtain 
copies of all outstanding service 
personnel records, showing the veteran's 
assignments and duties during active 
service from September 1975 to September 
1977 in Sembach, Germany.  

4.  The RO should request the Department 
of Defense (DOD) and the U.S. Air Force 
to provide information about the duties 
of the veteran's military occupational 
specialty and duty titles as determined 
after completing actions in paragraphs #2 
& 3 above.  Inform them of any duties 
indicated by the service records 
consistent with the veteran's claim of 
exposure to herbicide agents.  They 
should be requested to provide 
information as to the likelihood that the 
veteran, given his military occupation, 
was exposed to Agent Orange while 
performing his military duties.  They 
should also be requested to provide 
information on the use and storage of 
Vietnam-era herbicides (Agent Orange), in 
Sembach Germany.  

5. After completing the requested 
actions, the RO should readjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for the RO's 
determinations and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

